*480OPINION ON PETITION TO REHEAR
DUNCAN, Judge.
On June 22, 1984, an opinion was filed in this case where we held in the lead opinion that the fact that the magistrate’s copy of the search warrant had become lost or misplaced did not operate to invalidate the search involved in this case. In that opinion, we specifically pointed out, among other things, that while Tenn.R.Crim.P. 41(c)
expressly makes a search illegal where the magistrate fails to make the required three (3) copies, the Rule has no internal exclusionary clause requiring the search to be invalidated where the magistrate fails to maintain his retained copy in his possession throughout the case.
Judge Cornelius filed a concurring opinion, concurring in the results, stating his view that the facts showed a “substantial compliance” with the mandates of Rule 41(c).
The appellant has now filed a petition to rehear, arguing that our decision was based on a finding that there was a “substantial compliance” with the requirements of Rule 41(c). The appellant calls to our attention our Supreme Court’s recent unpublished Per Curiam opinion in State v. Novice Dan Harris, No. 82—183—III (Tenn. —opinion filed June 25, 1984, at Nashville), which opinion he interprets to hold that “substantial compliance” with the procedures required by Rule 41(c) for the issuance of a search warrant cannot serve to validate a search made pursuant to such warrant.
We find no merit to the appellant’s argument for several reasons.
First, as shown by our lead opinion, signed by two of the panel judges, we did not base our ruling on a finding of "substantial compliance” with the provisions of Rule 41(c). We pointed out in that opinion that the search warrant was issued in compliance with all of the requirements of Rule 41(c).
Further, as indicated in our lead opinion, the Harris case dealt with the issue of the failure of the magistrate to list the time of issuance of the warrant on two (2) of the three (3) copies. When that case was before our Court, we (with one judge dissenting) held that Rule 41(c) expressly invalidated a search where the magistrate fails to note the time of issuance of a search warrant. State v. Harris, No. 82-183-III (Tenn.Cr.App.—opinion filed June 20, 1983, at Nashville).
Thus, the issue in the Harris case and the present case are different, and as indicated above, Rule 41(c) expressly invalidates a search where the time of issuance of the search warrant is omitted, but the Rule has no such invalidating clause because of a misplaced or lost copy of the search warrant.
Additionally, we point out that in its Per Curiam opinion on Harris, the Supreme Court merely affirmed our Court, “concurring in results only,” and contrary to the appellant’s interpretation, the Supreme Court made no holding or comment on the “substantial compliance” theory regarding Rule 41(c).
In summary, we find nothing in the Supreme Court’s opinion in the Harris case that would cause us to change the ruling we made in our original opinion. Accordingly, the appellant’s petition to rehear is denied.
ROBERT L. JONES, Special Judge, concurs.
CORNELIUS, J., dissents.